Citation Nr: 1451300	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1985 and February 1986 to February 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted entitlement to TDIU in a March 2012 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.

A review of the Veteran's Virtual VA claims file reveals a July 2014 Appellate Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected PTSD, bilateral hearing loss, and tinnitus are more severe than reflected by his current disability ratings.  

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service connected PTSD, bilateral hearing loss, and tinnitus in March 2011, over three years ago.  Additionally, in the July 2014 Appellate Brief, the Veteran's representative indicated that the Veteran's symptoms had worsened and if the Board was unable to grant the benefits sought on appeal, the Veteran should be afforded new VA examinations.  As such, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his PTSD, bilateral hearing loss, and tinnitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, on his February 2012 VA Form 9, the Veteran failed to select whether he wanted a BVA hearing.  As the appeal is being remanded for additional development, the Board finds that the RO should also clarify whether the Veteran wants a hearing before the Board.  See 38 C.F.R. § 20.700, 20.702, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to clarify whether he wants a hearing before the Board, and if so, whether he wants a videoconference hearing at the RO, a Travel Board hearing at the RO, or a hearing before the Board in Washington, DC.  Any such hearing requested must be scheduled for the issues on appeal.

2. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his PTSD, bilateral hearing loss, and tinnitus.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

3. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.

4. Then, schedule the Veteran for a new VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss and tinnitus.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss and tinnitus. 

The examiner should provide a complete rationale for any opinion offered. 

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



